Citation Nr: 0532852	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-08 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to an effective date earlier than January 13, 
1999 for the grant of service connection for C6 quadriplegia 
with loss of use of both lower extremities.  




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.








ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active military service from September 1977 
to November 1980.  

The case comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the RO.  

In April 2004, the RO remanded this matter to the RO for 
further procedural action.  



FINDING OF FACT

The RO received the veteran's claim of service connection for 
C6 quadriplegia as secondary to service-connected status post 
fracture of the transverse process of the L4 vertebrae on 
January 13, 1999.  



CONCLUSION OF LAW

An effective date earlier than January 13, 1999 the date of 
claim of service connection of the veteran's C6 quadriplegia 
with loss of use of both lower extremities is not assignable 
in this case.  38 U.S.C.A. §§ 5107, 5110 (West 2000); 38 
C.F.R. § 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  

Further, by January 2003 Statement of the Case, an April 2004 
letter, and the April 2005 Supplemental Statement of the 
Case, the veteran and his representative have been notified 
of the evidence needed to establish the benefit sought.  

The veteran has been advised via the letter and the 
Supplemental Statement of the Case regarding his and VA's 
respective responsibilities as to obtaining that evidence and 
of VA's duty to assist, and he has been told to provide all 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that the RO requested records from the 
National Rehabilitation Center in February 2003.  No response 
was received, and the RO made no subsequent requests.  There 
is no need to remand this matter for a second request as will 
be explained below.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By June 1981 rating decision, the RO granted service 
connection for left upper extremity neuropathy and for 
residuals of a fracture of L4 with spondylosis at L5.  Both 
became effective on November 11, 1980.  

In May 1986, the veteran complained of low back pain with 
radiation into the left foot.  

The January and March 1992 VA progress notes reflected 
complaints of low back pain since a 1980 injury and left leg 
numbness.  

A July 1994 operative report from the University of Maryland 
Medical System's Shock Trauma Center revealed a post-
operative diagnosis of a left C5 facet fracture with 
associated C5-6 and C6-7 herniated nucleus pulposus.  The 
operative report reflected that the veteran was involved in a 
moped accident that month when he fell off the moped and hit 
a parked car sustaining paralysis below the C7 level.  

The August 1994 discharge summary indicated that the veteran 
hit a car while riding a moped/mini bike.  He was wearing a 
helmet but struck his head on the car.  He denied any loss of 
consciousness but reported immediate loss of motor function 
in the lower extremities.  

The RO received the foregoing records from the University of 
Maryland Medical System in May 2000.  

In November 1994, the veteran filed a claim for increase.  
Specifically, he stated that he "would like to request 
reevaluation of my service-connected disability.  My lower 
back and left leg [were] giving [him] problems.  [He had] 
less ability of movement.  [He had] numbness and less ability 
to move my left leg.  [He was] wheelchair bound."  

On January 1995 VA general medical examination report, the 
examiner indicated that, in July 1994, the veteran was 
involved in a motorcycle accident.  He sustained fractures to 
C5, C6, and C7.  Subsequently, he underwent cervical fusion.  
Since that time, he had been in a wheelchair and unable to 
ambulate.  

Also, the examiner indicated that, in 1972, the veteran 
sustained a right femur compound fracture requiring traction 
and subsequent casting for five months.  His left femur 
subsequently grew longer.  Thus, he underwent a procedure to 
shorten the left femur.  In 1980, the veteran fell into a 
ditch and injured his back.  

The examiner diagnosed a history of C5, C6, and C7 cervical 
vertebral fractures, status post cervical fusion; status post 
compound fracture, right femur; status post left femur 
osteotomy with Jewett nail; and a history of L4 vertebral 
transverse process fracture.  The veteran could move his 
cervical spine and lumbosacral spine.  An examination of the 
hips was not possible due to spastic paraparesis.

A February 1995 VA examination for assessment of housebound 
status revealed that the veteran was wheelchair bound.  The 
veteran complained of inability to walk and to care for 
himself.  The veteran further complained of bladder and bowel 
dysfunction and stated that his left side was more affected.  
The veteran could not stand or walk or move himself out of 
bed or off a chair.  

In describing the veteran's spine, the examiner indicated 
that the veteran was status post cervical fusion and plate 
placement, which took place in July 1994.  The examiner 
diagnosed quadriplegia.  

By July 1995 rating decision, the RO denied the veteran's 
claim of increase.  The veteran initiated but did not perfect 
an appeal.  

A December 1998 letter from the veteran's former employer 
indicated that the veteran was able to perform his duties 
until 1994 when pain and physical limitations caused him to 
use sick leave frequently and impeded concentration on job 
requirements.  According to the employer, the veteran lost 
the use of the left hand and lower extremities and had 
limited use of the right side.  The foregoing rendered 
adequate job performance impossible.  

A December 1998 statement of a VA neurologist indicated that 
the veteran suffered a cervical spine injury in 1994.  The VA 
neurologist indicated that the veteran was a wheelchair-bound 
quadriplegic with a C6 level.  He had good upper arm strength 
but little hand strength and no movement in the legs.  

On January 13, 1999, the veteran filed a claim for an 
increase for his service-connected disabilities and a claim 
of service connection for residuals of a cervical spine 
fracture claimed as secondary to his service-connected low 
back and left leg disabilities.  

An April 1999 VA neurology examination report revealed a 
diagnosis of an L4 vertebral fracture with bilateral 
lumbosacral radiculopathy and chronic low back pain and C5-6 
incomplete quadriplegia with bowel and bladder incontinence 
and sexual dysfunction.  

On April 1999 VA examination of the bones, the examiner 
diagnosed a past history of a fracture to C5, C6, and C7 with 
spinal cord injury and subsequent quadriplegia, and past 
history of an L4 fracture with spondylosis, and a history of 
surgical shortening of the left femur.  

By June 1999 rating decision, the RO denied service 
connection for C6 quadriplegia.  

In November 1999, a VA treating physician stated that the 
veteran's 1980 L4 vertebral fracture caused episodic severe 
low back pain and numbness of the left leg.  One of these 
episodes occurred while the veteran was riding his dirt bike, 
preventing him from shifting into neutral with the left foot.  
The failure of the left leg to perform caused the veteran to 
collide with a car, which caused the cervical spine injuries.  

The physician opined that the veteran's service-connected 
disabilities were the proximate cause of his spinal cord 
injury.  

By May 2001 decision, the Board granted service connection 
for C6 quadriplegia claimed as secondary to service-connected 
status post fracture of the transverse process of the L4 
vertebrae.  

By June 2001 decision, the RO granted service connection for 
C6 quadriplegia with loss of use of both lower extremities 
effective on January 13, 1999.  The Board notes that a 100 
percent evaluation was assigned.  

In May 2002, the veteran expressed disagreement with the 
effective date of the award of service connection for his C6 
quadriplegia.  In a May 2002 written statement, the veteran 
indicated that he filed his original claim of service 
connection on November 14, 1994 and that November 14, 1994 
should be the effective date of service connection for C6 
quadriplegia.  

The veteran indicated further that he did not complete the 
appellate process after the issuance of the July 1995 rating 
decision denying increased ratings for his service connection 
left lower extremity low back disabilities due to depression.  

At a January 2003 Decision Review Officer conference, the 
veteran stated that he did not pursue an appeal in 1995 
because he was depressed due to his spinal cord injury and 
was being treated with medication.  

The RO agreed to obtain records from the National 
Rehabilitation Center where the veteran was receiving 
treatment after his release from the University of Maryland's 
trauma center as well as VA medical records.  


Law and Regulations 

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  

If received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155 (2004).  


Analysis

The veteran contends that his November 1994 claim for 
increase should have been taken as a claim of service 
connection for C6 quadriplegia.  

In his November 1994 claim, the veteran referred only to his 
service-connected disabilities.  He did not mention a 
cervical spine injury or that he had suffered any sort of 
additional disability due to his service-connected 
disabilities.  

As recounted hereabove, the veteran opened his claim with the 
statement that he "would like to request reevaluation of my 
service-connected disability."  At that time, he had only 
been in receipt of disability benefits for two service-
connected disabilities.  There is nothing implicit in that 
statement to suggest that the veteran was seeking service 
connection for a separate disability.  

The veteran continued that "[His] lower back and left leg 
[were] giving me problems."  Again, his statements refer to 
the already service-connected disabilities and not to a new 
claim of service connection.  VA cannot be expected to resort 
to conjecture when receiving claims for benefits.  

Nothing in the November 1994 statement reflected a belief 
that service connection for C6 quadriplegia was warranted.  
As such, the veteran's November 1994 statement cannot be said 
to constitute a claim of service connection for C6 
quadriplegia, and a claim, formal or informal, must be filed 
in order for benefits to be granted.  38 C.F.R. §§ 3.1(p), 
3.151, 3.155.  

The Board observes that the RO did not receive any medical 
opinions linking the veteran's C6 quadriplegia with his 
service-connected low back disability before January 13, 
1999.  

The veteran filed his claim of service connection for C6 
quadriplegia on January 13, 1999.  Because January 13, 1999 
is later than the date entitlement arose, it is the 
appropriate effective date for the grant of service 
connection for C6 quadriplegia claimed as secondary to a 
service-connected low back disability.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.   

The Board notes that the RO did not make a second attempt to 
secure records from the National Rehabilitation Center.  The 
Board need not remand this matter for a second attempt to 
secure these records because such action would serve no 
useful purpose.  The records received at present from a non-
VA facility would not assist the veteran in establishing his 
claim, that is, that he filed a claim of service connection 
for C6 quadriplegia in November 1994.  Even if the veteran 
had indicated to employees of the National Rehabilitation 
Center that he wished to seek service connection for C6 
quadriplegia, such statements would not be relevant at this 
time.  

The national Rehabilitation Center is not a VA facility so VA 
cannot be said to have been in constructive possession of its 
records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  

Any such records received today indicating a desire to apply 
for service connection for C6 quadriplegia would be assigned 
today's date as the affective date.  Id.  

VA is not required to provide assistance or assistance would 
serve no useful purpose.  Sabonis, supra.  Thus, VA is not 
obligated to secure medical records from the National 
Rehabilitation Center in connection with the issue on appeal 
herein.  

The Board also observes that whether the veteran had pursued 
his appeal of the July 1995 rating decision would not be 
material to the question of an earlier effective date for the 
grant of service connection for C6 quadriplegia.  The July 
1995 rating decision addressed only the issues of increased 
ratings for a left lower extremity disability and for the low 
back disability.  An appeal would have addressed only those 
issues.  



ORDER

An effective date earlier than January 13, 1999 for the grant 
of service connection for C6 quadriplegia with loss of use of 
both lower extremities is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


